Citation Nr: 1825193	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a nasal fracture.

2.  Entitlement to service connection for deviated nasal septum.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied the Veteran's application to reopen a claim of service connection for a nose fracture and denied service connection for a sinus disability and dental disfigurement.

The Veteran requested a Board hearing before a Veterans Law Judge on his September 2014 substantive appeal (VA Form 9).  He withdrew his Board hearing request in April 2015 (see a "Statement of Accredited Representative in Appealed Case" form (VA Form 646) and a "Statement in Support of Claim" form (VA Form 21-4138), both dated in April 2015). 

As a final preliminary matter, the Board notes that the agency of original jurisdiction (AOJ) reopened the Veteran's claim of service connection for residuals of a nasal fracture and adjudicated this issue on a de novo basis in an August 2014 statement of the case.  As explained in more detail below, a claim of service connection for residuals of a nasal fracture was initially denied by way of a final January 1982 Board decision.  Where the claim in question has been finally adjudicated, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claim of service connection for residuals of a nasal fracture.  Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of this claim. Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, the Board has included the issue of whether new and material evidence has been received to reopen the claim of service connection for residuals of a nasal fracture, as indicated above on the title page. 

The issues of entitlement to service connection for a sinus disability and a dental disability for compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for residuals of a nasal fracture was denied in a January 1982 Board decision on the basis that there was no medical evidence of any nasal fracture which was incurred in or caused by service. 

2.  Evidence received since the January 1982 Board decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a nasal fracture, the absence of which was the basis of the previous denial.

3.  The evidence is at least evenly balanced as to whether the Veteran's deviated nasal septum is related to service.


CONCLUSIONS OF LAW

1.  The Board's January 1982 decision that denied the claim of service connection for residuals of a nasal fracture is final.  38 U.S.C. § 7104(b), 7105(c) (2012); 38 C.F.R. §§ 20.1100 (2017).

2.  The evidence received since the January 1982 Board decision is new and material and sufficient to reopen the claim of service connection for residuals of a nasal fracture.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for deviated nasal septum are met. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In light of the Board's favorable decision in reopening the claim of service connection for residuals of a nasal fracture and as the Board is granting the underlying service connection claim, the claims are substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. Analysis

A. Application to Reopen

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the Veteran's initial claim of service connection for residuals of a nasal fracture was denied in a January 1982 Board decision on the basis that there was no medical evidence of any nasal fracture which was incurred in or caused by service.  Specifically, the Board explained that although there was a notation in the Veteran's service treatment records of a questionable fractured nose and that he later reported nasal congestion and sinus problems, there was no confirmation of a fractured nose either in service or in his post-service medical records.  The Board's decision was final when issued.  See 38 U.S.C. § 7104 (b); 38 C.F.R § 20.1100 (a) (a Board decision is final on the date stamped on the face of the decision).

Pertinent new evidence received since the January 1982 denial includes an October 2007 statement from C.R.B. and VA ENT otolaryngology clinic physician notes dated in October 2007 and January 2008.  This additional evidence reflects that the Veteran sustained facial trauma in service from a physical assault and that he was diagnosed as having a deviated nasal septum which was likely due to the in-service assault.  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by indicating that the Veteran has residuals of a nasal fracture and that this disability is associated with an injury sustained in service.  The evidence is, therefore, new and material, and the claim of service connection for residuals of a nasal fracture is reopened.

B. Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. §§ 1110, 1131; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the October 2007 VA ENT otolaryngology clinic physician note documents a diagnosis of deviated nasal septum.  Thus, a current nasal disability has been demonstrated.

The Veteran contends that his current nasal disability is related to a nasal injury that he sustained in service when he was assaulted by a mugger while stationed in Germany. He has reported that he has experienced progressively worsening nasal obstruction in the years since the assault.

Service personnel and treatment records confirm that the Veteran served in Germany from approximately September 1974 to May 1976 and that in September 1975 he sought treatment for vertigo, generalized headache, post-nasal drip, and a possible broken nose.  Also, in his October 2007 statement, C.R.B. reported that he had served with the Veteran in Germany, that both he and the Veteran were mugged while they were leaving their post one evening, and that the Veteran had sustained "facial damage during the incident."  The Veteran is competent to report an in-service nasal injury from an assault and C.R.B. is competent to report his observations of the Veteran's symptoms.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, the Veteran's service treatment records and the statement from C.R.B. confirm an in-service nasal injury, there is nothing to explicitly contradict the Veteran's reports, and his reports are consistent with the evidence of record and the circumstances of his service.  Therefore, the Veteran's reports of an in-service nasal injury are credible and a nasal injury in service is conceded.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

As for the etiology of his currently diagnosed deviated nasal septum, the medical professional who completed the October 2007 VA ENT otolaryngology clinic physician note opined that the Veteran's deviated nasal septum was "likely from assault he suffered approximately 30 years ago."  Also, the medical professional who conducted the January 2008 VA otolaryngology evaluation noted that the Veteran had "[s]eptal deviation from prior service injury."

In May 2014, a VA physician reviewed the Veteran's VA treatment records, but not his full claims file.  Thus, his service treatment records were not reviewed.  The physician explained that the Veteran's records revealed that previous examinations/evaluations pertaining to "this same claim have not shown an accident in service causing a nose fracture . . . ," and that a previous rating decision stated that the Veteran had a normal nose x-ray in service.  Therefore, it was not likely ("less likely as not"/"less than 50/50 probability") that the Veteran had a nose disability from an event in service.

The May 2014 opinion is of little, if any, probative value because it is essentially based upon the absence of evidence of an in-service nasal fracture in the Veteran's post-service treatment records.  The physician did not review the Veteran's full claims file (including his service treatment records) and, therefore, did not take into account the evidence of a possible nasal fracture in his service treatment records. Also, the opinion does not take into account the Veteran's competent and credible reports of an in-service facial injury and continuous nasal symptoms following service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007).

In sum, the evidence reflects that the Veteran experienced a nasal injury in service and that he has been diagnosed as having current deviated nasal septum.  There are positive opinions indicating that the current deviated nasal septum is related to the in-service nasal injury and there is no adequate and probative medical opinion contrary to the positive opinions.  While the positive opinions are brief and unaccompanied by any specific explanations or rationales, reading them as a whole and in the context of the evidence of record, they support the Veteran's contention that his current nasal disability was incurred in service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).

For the foregoing reasons, the evidence is at least evenly balanced as to whether the diagnosed deviated nasal septum is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for deviated nasal septum is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of service connection for residuals of a nasal fracture is granted.

Entitlement to service connection for deviated nasal septum is granted.


REMAND

The Veteran contends that he has a current sinus disability and dental disfigurement that is related to his in-service facial injury that he sustained when he was assaulted by a mugger.  Specifically, he essentially contends that he sustained a nasal injury and damage to his teeth in the assault and that he has experienced nasal and dental symptoms in the years since the injury.  The Board notes that the Veteran's VA treatment records (including the report of a January 2017 VA brain MRI) reveal that he has been diagnosed as having sinusitis.

In May 2014, a VA physician reviewed the Veteran's post-service VA treatment records, but not his entire claims file.  Thus, his service treatment records were not reviewed.  The physician explained that the Veteran's records revealed that previous examinations/evaluations pertaining to "this same claim have not shown an accident in service causing a nose fracture and/or a sinus condition secondary to a nose fracture."  Also, a previous rating decision stated that the Veteran had a normal nose x-ray in service.  Therefore, it was not likely ("less likely as not"/"less than 50/50 probability") that the Veteran had a sinus disability from an event in service.

The May 2014 sinus opinion is insufficient because it is essentially based upon the absence of evidence of an in-service nasal fracture in the Veteran's post-service treatment records.  As the physician did not review the Veteran's full claims file (including his service treatment records), she did not consider the evidence of sinus/nasal symptoms which is in his service treatment records (to include evidence of a possible nasal fracture).  Also, the opinion does not take into account the Veteran's competent and credible reports of an in-service facial injury and continuous nasal symptoms following service.  

Also in May 2014, a VA dentist reviewed the Veteran's claims file (including his service treatment records) and provided an opinion, with accompanying rationale, that his claimed dental disability was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of "the Veteran's service connected condition."  Although the medical opinion notes that the opinion was the result of an in-person examination, the August 2014 statement of the case indicates that the Veteran did not undergo an in-person dental examination and that his claim was decided through a review of the evidence of record.  Also, there is no report of any in-person dental examination in the claims file.  Thus, the May 2014 dental opinion appears to be based solely upon a review of the Veteran's claims file.

The Board points out that service connection for compensation purposes is only available for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150 (2017).  The Veteran was not afforded an in-person dental examination and it is otherwise unclear from the evidence of record whether he has any current dental disability for compensation purposes.  Nevertheless, there is competent evidence of symptoms of a possible current dental disability for compensation purposes and the Veteran has essentially reported a continuity of dental symptomatology in the years since service.

Hence, the Board finds that the Veteran should be afforded in-person VA examinations upon remand to determine whether he has any current dental disability for compensation purposes and to obtain medical opinions as to the etiology of any such dental disability and of the current sinus disability.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

A December 2016 VA TBI second level evaluation note reveals that the Veteran was in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to the Veteran's claim(s) for SSA benefits have not yet been associated with the file and may be relevant to the claims on appeal.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a sinus disability and a dental disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a sinus disability and a dental disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include all records contained in the Louisville Vista electronic records system dated since August 2017, and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or supplemental security income benefits, including any medical records relied upon to make the decision(s). 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to assess the nature and etiology of any current sinus disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any sinus disabilities that have been diagnosed since approximately November 2007 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following question:
Is it at least as likely as not (50 percent probability or more) that the current sinus disability had its onset during service, is related to the Veteran's nasal/sinus symptoms in service, is related to his facial injury in service which was sustained in a physical assault, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any sinus disability diagnosed since approximately November 2007, all reports of and instances of treatment for nasal/sinus symptoms in the Veteran's service treatment records, his reports of a facial injury in service from a physical assault, and his reports of continuous nasal symptoms in the years since service.  

For purposes of the above opinion, the examiner should presume that the Veteran's reports of an in-service facial injury from a physical assault are accurate.

The examiner is advised that the Veteran is competent to report a facial injury and nasal symptoms in service, his symptoms, and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a specific sinus disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA dental examination to assess the nature and etiology of any current dental disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any dental disabilities that have been diagnosed since approximately November 2007 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current dental disability had its onset during service, is related to the Veteran's facial injury in service which was sustained in a physical assault, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any dental disability diagnosed since approximately November 2007, all reports of and instances of treatment for dental problems in the Veteran's service treatment records, his reports of a facial injury in service from a physical assault, and his reports of continuous dental symptoms in the years since service.  

For purposes of the above opinion, the examiner should presume that the Veteran's reports of an in-service facial injury from a physical assault are accurate.

The examiner is advised that the Veteran is competent to report a facial injury and dental symptoms in service, his symptoms, and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a specific dental disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

6.  If a benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


